120 F.3d 269
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gerlando Peter TRISCARI, Plaintiff-Appellant,v.Benjamin SUNDERLAND, Director of Lane County CorrectionsDivision;  Lane County Public Defenders, Inc.,Lane County, Defendants-Appellee.
No. 96-35650.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**July 17, 1997.

Before:  HUG, Chief Judge, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Gerlando Peter Triscari, a New York state prisoner, appeals pro se the district court's grant of summary judgment for defendants in his 42 U.S.C. § 1983 action challenging the jail's mail policies.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's grant of summary judgment, Barnett v. Centoni, 31 F.3d 812, 815 (9th Cir.1994) (per curiam), and we affirm.


3
Upon review of the record, we conclude that the prison's mail policy "is reasonably related to legitimate penological interests."   See Turner v. Safley, 482 U.S. 78, 89 (1987).  Accordingly, the district court did not err by granting summary judgment.  See id.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3